DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “receiving an un-segmented search query at an interface associated with a product listing platform; transmitting the un-segmented search query to cause execution of one or more enhanced search services based on a determined dominant object, wherein the dominant object is determined based on comparing a ranked plurality of query categories of the un-segmented search query with a ranked plurality of n_gram categories associated with one or more candidate n_grams  included in the un-segmented search query, wherein each of the plurality of query categories is identified and ranked based on the un-segmented search query and the dominant object of the un-segmented search query is determined further based on an identification of a first candidate n_gram, of the one or more candidate n_grams, that has a highest ranking n-gram category that matches a high ranking query category of the plurality of query categories; receiving one or more instructions based on the execution of the one or more enhanced search services based on the determined dominant object; and based 
Prior art of record does not teach the combination of claimed element including “segmenting an un-segmented query into a set of n_grams, wherein the un- segmented query includes an ordered set of tokens and each n_gram included in the set of n_grams includes an ordered subset of the set of tokens; for each n_gram included in the set of n_grams, determining one or more aspects of the n_gram, wherein each determined aspect is identified as an explicit aspect or a non-explicit aspect based on an application of entity extraction; generating a pruned set of n_grams by pruning each n_gram from the set of n_grams that includes one or more explicit aspects, wherein the pruned set of n_grams includes one or more candidate n_grams included in the set of n_grams;  for each of the one or more candidate n_grams included in the pruned set of n_grams, accessing a plurality of n_gram categories associated with the corresponding candidate n_gram, wherein the plurality of n_gram categories are ranked based on a connection to the corresponding candidate n_gram; accessing a plurality of query categories associated with the un-segmented query, wherein the plurality of query categories are ranked based on a connection to the un-segmented query; and determining a dominant object of the un-segmented query based on comparing the plurality of query categories with the plurality of n_gram categories associated with each of the one or more candidate n_grams, wherein  a candidate n_gram of the one or more candidate n_grams, which has a highest ranking category that matches a high ranking category of the plurality of query categories, is selected as the dominant object of the un-segmented query” as recited in independent claims 8, 15.

Dependent claims 2-7, 9-14, 16-20 are allowed at least by virtue of their dependency from claims 1, 8, and 15, respectively.
	





	Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
February 1, 2021